         Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 1 of 35




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

DYLAN BRANDT et al.,                     )
                                         )
Plaintiffs,                              )
                                         )
                  v.                     )       CASE NO. 4:21-CV-00450-JM
                                         )
LESLIE RUTLEDGE, et al.,                 )
                                         )
Defendants.                              )
                                         )
                                         )

   BRIEF OF AMICI CURIAE AMERICAN ACADEMY OF PEDIATRICS AND
  ADDITIONAL NATIONAL AND STATE MEDICAL, MENTAL HEALTH, AND
EDUCATIONAL ORGANIZATIONS IN SUPPORT OF PLAINTIFFS’ MOTION FOR
                     PRELIMINARY INJUNCTION
            Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 2 of 35




      FEDERAL RULE OF CIVIL PROCEDURE 7.1 DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel for the

American Academy of Pediatrics (“AAP”), the Academic Pediatric Association, the American

Academy of Child and Adolescent Psychiatry (“AACAP”), the American Association of

Physicians for Human Rights, Inc. d/b/a GLMA: Health Professionals Advancing LGBTQ

Equality (“GLMA”), the American College of Osteopathic Pediatricians (“ACOP”), the

American Medical Association (“AMA”), the American Pediatric Society (“APS”), the

American Psychiatric Association (“APA”), the Arkansas Chapter of the American Academy of

Pediatrics (“ARAAP”), the Arkansas Council on Child and Adolescent Psychiatry (“ACCAP”),

the Arkansas Psychiatric Society, the Association of Medical School Pediatric Department

Chairs (“AMSPDC”), the Endocrine Society, the National Association of Pediatric Nurse

Practitioners (“NAPNAP”), the Pediatric Endocrine Society (“PES”), the Society for Adolescent

Health and Medicine (“SAHM”), the Society for Pediatric Research (“SPR”), the Society of

Pediatric Nurses (“SPN”), and the World Professional Association for Transgender Health

(“WPATH”) certify that:

       1.       AAP, the Academic Pediatric Association, AACAP, GLMA, ACOP, AMA, APS,

APA, ARAAP, ACCAP, the Arkansas Psychiatric Society, AMSPDC, the Endocrine Society,

NAPNAP, PES, SAHM, SPR, SPN, and WPATH, respectively, have no parent corporation.

       2.       No corporations hold any stock in AAP, the Academic Pediatric Association,

AACAP, GLMA, ACOP, AMA, APS, APA, ARAAP, ACCAP, the Arkansas Psychiatric

Society, AMSPDC, the Endocrine Society, NAPNAP, PES, SAHM, SPR, SPN, or WPATH,
               Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 3 of 35




                                                   TABLE OF CONTENTS

FEDERAL RULE OF CIVIL PROCEDURE 7.1 DISCLOSURE STATEMENT ......................... i

STATEMENT OF INTEREST OF AMICI CURIAE ..................................................................... 1

INTRODUCTION .......................................................................................................................... 2

ARGUMENT .................................................................................................................................. 5

I.        Unsupported Transgender Individuals Are At Heightened Risk of Suffering
          Mental and Physical Distress During Adolescence. ........................................................... 5

          A.         Transgender Gender Identities Are Normal Variations of Human Identity
                     and Expression. ....................................................................................................... 5

          B.         Transgender Youth Are Frequently Targeted for Discrimination and
                     Harassment on Account of Their Gender Identity Which, In Turn, Results
                     in Physical and Mental Health Consequences. ....................................................... 7

II.       The Medical Profession’s Consensus Recommendation Is That Transgender
          Adolescents At Risk For or Suffering From Gender Dysphoria Should Receive
          Gender-Affirming Care. ...................................................................................................... 8

          A.         The Accepted Standard of Care for Gender Dysphoria Is Gender-
                     Affirming Treatment. .............................................................................................. 9

          B.         The Gender-Affirming Standard of Care Produces Positive Health
                     Outcomes. ............................................................................................................. 12

          C.         The Health Care Ban Is Premised On Demonstrably Incorrect Findings
                     Regarding Gender Dysphoria and the Accepted Standard of Care. ...................... 14

III.      The Health Care Ban Will Irreparably Harm Transgender Adolescents At Risk
          For or Suffering From Gender Dysphoria and the Health Care Providers Who
          Treat Them. ....................................................................................................................... 15

          A.         Denying Adolescents At Risk For or With Gender Dysphoria the
                     Treatment They Need Will Cause Needless Suffering. ........................................ 16

          B.         The Health Care Ban Significantly Restrains the Free Flow of Information
                     That Is Critical to the Patient-Health Care Provider Relationship. ....................... 18

CONCLUSION ............................................................................................................................. 20

APPENDIX: AMICI STATEMENTS OF INTEREST ................................................................ 22




                                                                      ii
              Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 4 of 35




                                                  TABLE OF AUTHORITIES


                                                                                                                                       Page(s)

Statutes

HB 1750 § 2(3) ..............................................................................................................................15

HB 1570 § 2(6)(B) .........................................................................................................................14

HB 1570 § 2(9) ..............................................................................................................................15

HB 1570 § 3, Ark. Code Ann. § 20-9-1502(a) ..............................................................................16

HB 1570 § 3, Ark. Code Ann. § 20-9-1502(b) ..............................................................................19

HB 1570 § 3, Ark. Code Ann. § 20-9-1504(a) ..............................................................................19

Other Authorities

Am. Med. Ass’n, Issue Brief: Health Insurance Coverage for Gender-Affirming
  Care of Transgender Patients 4 (2019), https://www.ama-
  assn.org/system/files/2019-03/transgender-coverage-issue-brief.pdf............................4, 14, 18

Am. Psychological Ass’n, APA Resolution on Gender Identity Change Efforts 2
  (2021), https://www.apa.org/about/policy/resolution-gender-identity-change-
  efforts.pdf ...................................................................................................................................7

Am. Psychological Ass’n, Guidelines for Psychological Practice with
  Transgender and Gender Nonconforming People, 70 Am. Psychologist 832,
  832 (Dec. 2015), https://www.apa.org/practice/guidelines/transgender.pdf .........................6, 7

Am. Pyschological Ass'n, Position Statement on Treatment of Transgender
  (Trans) and Gender Diverse Youth (2020) .............................................................................24

Amit Paley, The Trevor Project 2020 National Survey,
  https://www.thetrevorproject.org/survey-2020/ (“Discrimination and Harm”
  section) .......................................................................................................................................8

Anna Van der Miesen et al., Psychological Functioning in Transgender
   Adolescents Before and After Gender-Affirmative Care Compared With
   Cisgender General Population Peers, 66(6) J. Adolescent Health. 699 (June
   2020) ........................................................................................................................................14

Annelou L.C. de Vries et al., Young adult psychological outcome after puberty
   suppression and gender reassignment, 134(4) Pediatrics 696 (2014),
   http://www.hbrs.no/wp-content/uploads/2017/05/young-adult-outcome-after-
   puberty-suppression-2014-de-Vries.pdf ..................................................................................14


                                                                       iii
               Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 5 of 35




Aviva L. Katz et. al., Informed Consent in Decision-Making in Pediatric Practice,
   138(2) Pediatrics (Aug. 2016),
   https://pediatrics.aappublications.org/content/pediatrics/138/2/e20161484.full.
   pdf ............................................................................................................................................12

Christal Achille et al. Longitudinal impact of gender-affirming endocrine
   intervention on the mental health and well-being of transgender youths:
   preliminary results, 8 Int’l J. Pediatric Endocrinology (2020),
   https://ijpeonline.biomedcentral.com/articles/10.1186/s13633-020-00078-2 .........................13

Eli Coleman et al., The World Professional Association for Transgender Health.
    Standards of Care for the Health of Transsexual, Transgender, and Gender
    Nonconforming People 13, 19 (7th ed. 2012),
    https://www.wpath.org/media/cms/Documents/SOC%20v7/SOC%20V7_Engl
    ish2012.pdf?_t=1613669341 ...................................................................................................10

Endocrine Society condemns efforts to block access to medical care for
   transgender youth, Endocrine Soc’y (Apr. 2021),
   https://www.endocrine.org/news-and-advocacy/news-room/2021/endocrine-
   society-condemns-efforts-to-block-access-to-medical-care-for-transgender-
   youth ........................................................................................................................................14

Endocrine Soc’y, Transgender Health: An Endocrine Society Position Statement
   (2020), https://www.endocrine.org/advocacy/position-statements/transgender-
   health ....................................................................................................................................6, 10

Jack Drescher et al., Position Statement on Discrimination Against Transgender
   and Gender Variant Individuals, Am. Pysch. Ass’n (2018),
   https://www.psychiatry.org/File%20Library/About-APA/Organization-
   Documents-Policies/Policies/Position-2018-Discrimination-Against-
   Transgender-and-Gender-Diverse-Individuals.pdf ....................................................................7

Jack Turban, What Is Gender Dysphoria?, Am. Psychiatric Ass’n (Nov. 2020),
   https://www.psychiatry.org/patients-families/gender-dysphoria/what-is-
   gender-dysphoria....................................................................................................................7, 9

Jack K. Turban et al., Pubertal Suppression for Transgender Youth and Risk of
   Suicidal Ideation, 145(2) Pediatrics e20191725 (Feb. 2020),
   https://pediatrics.aappublications.org/content/145/2/e20191725 ..................................4, 14, 17

James L. Madara, AMA to states: Stop interfering in health care of transgender
   children, Am. Med. Ass’n (Apr. 26, 2021), https://www.ama-assn.org/press-
   center/press-releases/ama-states-stop-interfering-health-care-transgender-
   children ......................................................................................................................................7




                                                                         iv
              Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 6 of 35




Jason Rafferty, Ensuring Comprehensive Care and Support for Transgender and
    Gender-Diverse Children and Adolescents, 142(4) American Academy of
    Pediatrics 1 (Oct. 2018),
    https://pediatrics.aappublications.org/content/pediatrics/142/4/e20182162.full.
    pdf?eType=EmailBlastContent&eId=02884fcc-3768-4603-82b8-
    5e4d7fbe34d5 ...................................................................................................3, 6, 9, 12, 17, 18

Jody L. Herman et al., Ages of Individuals Who Identify as Transgender 2
   (Jan. 2017), http://williamsinstitute.law.ucla.edu/wp-content/uploads/Age-
   Trans-Individuals-Jan-2017.pdf .................................................................................................6

Joint Letter to Senate in Support of the Equality Act (May 13, 2021),
    https://downloads.aap.org/DOFA/Equality%20Act%20Sign%20On%20Letter
    %20Final.pdf ............................................................................................................................13

Joseph G. Kosciw et al., 2017 National School Climate Survey, GLSEN, at 94
   (2018), https://www.glsen.org/sites/default/files/2019-10/GLSEN-2017-
   National-School-Climate-Survey-NSCS-Full-Report.pdf .........................................................7

K. R. Olson, et al., Mental health of transgender children who are supported in
   their identities, 137(3) Pediatrics e20153223 (Mar. 2016),
   https://pediatrics.aappublications.org/content/137/3/e20153223 ..............................................8

David A. Levine, Office-Based Care for Lesbian, Gay, Bisexual, Transgender,
   and Questioning Youth, Committee on Adolescence, 132(1) Pediatrics e297
   (July 2013), https://pediatrics.aappublications.org/content/132/1/e297 ..................................18

Major Health, Education, and Child Welfare Organizations Oppose Anti-LGBTQ
   State-Based Legislation, Am. Acad. of Pediatrics (Mar. 5, 2021),
   https://services.aap.org/en/news-room/news-releases/aap/2021/major-health-
   education-and-child-welfare-organizations-oppose-anti-lgbtq-state-based-
   legislation/ ................................................................................................................................13

M. Hassan Murad, et al., Hormonal Therapy and Sex Reassignment: A Systematic
   Review and Meta-Analysis of Quality of Life and Psychosocial Outcomes, 72
   Clinical Endocrinology 214 (Feb. 2010) .................................................................................17

Michelle M. Johns et al., Transgender identity and experiences of violence
   victimization, substance use, suicide risk, and sexual risk behaviors among
   high school students–19 states and large urban school districts, 2017, US
   Dep’t of Health and Human Servs., Centers for Disease Control & Prevention,
   68(3) MMWR 67 (Jan. 25, 2019),
   https://www.cdc.gov/mmwr/volumes/68/wr/pdfs/mm6803a3-H.pdf ........................................8




                                                                        v
              Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 7 of 35




Rebekah Hall Scott, “Kids feel like they’re being erased”: Inside the clinic
   targeted by Arkansas’s new anti-trans law, Arkansas Times (June 9, 2021),
   https://arktimes.com/arkansas-blog/2021/06/09/kids-feel-like-theyre-being-
   erased-inside-the-clinic-targeted-by-arkansass-new-anti-trans-law (explaining
   that genital surgeries are not performed on patients under the age of 18 in
   Arkansas) .................................................................................................................................12

Simona Martin et al., Criminalization of Gender-Affirming Care—Interfering with
   Essential Treatment for Transgender Children and Adolescents, New Eng. J.
   Med. (2021), https://www.nejm.org/doi/full/10.1056/NEJMp2106314) ..............11, 12, 13, 14

Stewart L. Andelson, Practice parameter on gay, lesbian, or bisexual sexual
   orientation, gender non-conformity, and gender discordance in children and
   adolescents, 51 J. Am. Acad. of Child & Adolescent Psychiatry 957 (2020),
   https://doi.org/10.1016/j.jaac.2012.07.004 ..............................................................................15

The Pediatric Endocrine Society Opposes Bills that Harm Transgender Youth,
   Pediatric Endocrine Soc’y (Apr. 2021), https://pedsendo.org/news-
   announcements/the-pediatric-endocrine-society-opposes-bills-that-harm-
   transgender-youth-2/ ................................................................................................................14

What does transgender mean? Am. Psychological Ass’n (2014),
  https://www.apa.org/topics/lgbtq/transgender ...........................................................................2

What does the scholarly research say about the effect of gender transition on
  transgender well-being?, Cornell University,
  https://whatweknow.inequality.cornell.edu/topics/lgbt-equality/what-does-the-
  scholarly-research-say-about-the-well-being-of-transgender-people/ .....................................14

Wylie C. Hembree et al., Endocrine Treatment of Gender-Dysphoric/Gender-
  Incongruent Persons: An Endocrine Society Clinical Practice Guideline,
  102(11) J. Clinical Endocrinology & Metabolism 3869 (Nov. 2017),
  https://academic.oup.com/jcem/article/102/11/3869/4157558#99603280 ..............2, 10, 11, 17




                                                                      vi
          Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 8 of 35




                     STATEMENT OF INTEREST OF AMICI CURIAE

       Amici curiae are the American Academy of Pediatrics (“AAP”), the Academic Pediatric

Association, the American Academy of Child and Adolescent Psychiatry (“AACAP”), the

American Association of Physicians for Human Rights, Inc. d/b/a GLMA: Health Professionals

Advancing LGBTQ Equality (“GLMA”), the American College of Osteopathic Pediatricians

(“ACOP”), the American Medical Association (“AMA”), the American Pediatric Society

(“APS”), the American Psychiatric Association (“APA”), the Arkansas Chapter of the American

Academy of Pediatrics (“ARAAP”), the Arkansas Council on Child and Adolescent Psychiatry

(“ACCAP”), the Arkansas Psychiatric Society, the Association of Medical School Pediatric

Department Chairs (“AMSPDC”), the Endocrine Society, the National Association of Pediatric

Nurse Practitioners (“NAPNAP”), the Pediatric Endocrine Society (“PES”), the Society for

Adolescent Health and Medicine (“SAHM”), the Society for Pediatric Research (“SPR”), the

Society of Pediatric Nurses, and the World Professional Association for Transgender Health

(“WPATH”). Individual statements of interest for each organization can be found in the attached

Appendix.

       Amici are professional medical, mental health, and educational organizations seeking to

ensure that all children and adolescents, including transgender youth, receive the optimal medical

and mental health care they need and deserve to thrive both physically and emotionally. Amici

include both national and state organizations and represent thousands of health care providers

who have specific expertise with the issues raised in this brief. As explained in the Motion for

Leave to File Brief of Amici Curiae, amici’s brief will provide important expertise not otherwise

provided by the parties to this case, and thus should be considered.
          Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 9 of 35




                                        INTRODUCTION

        House Bill 1570 (also known as “Act 626” and hereinafter, the “Health Care Ban”)

prohibits health care providers in Arkansas from performing or referring patients for medical

treatments that have been roundly endorsed by the medical community and empirically proven to

reduce the distress of transgender1 adolescents at risk for or suffering from a clinical medical

condition known as gender dysphoria. As such, the Health Care Ban is antithetical to the

mission and values of amici medical organizations, which are committed to ensuring that all

patients, including transgender adolescents, receive the best possible medical care and the

opportunity to thrive both physically and emotionally. Drawing on their experience and

expertise in their respective fields, amici assert that the Health Care Ban: (i) rests on incorrect

facts and outdated and discredited theories about how to treat gender dysphoria, (ii) prohibits

health care providers from treating patients in accord with the accepted standard of care when

they are at risk for or suffering from gender dysphoria, and (iii) in denying patients such care,

needlessly prolongs these patients’ distress and materially heightens the risk of adverse

outcomes, including suicide. To say such patients risk “irreparable harm” from the Health Care

Ban is to understate their situation: for many such patients, whether the Health Care Ban takes

effect is a matter of life and death.


1
  “Transgender” is an umbrella term used to describe many identities in which the person’s
“gender identity, gender expression, or behavior does not conform to that typically associated
with the sex to which they were assigned at birth.” What does transgender mean? Am.
Psychological Ass’n (2014), https://www.apa.org/topics/lgbtq/transgender. Sex assigned at birth
is usually based on genital anatomy. See Wylie C. Hembree et al., Endocrine Treatment of
Gender-Dysphoric/Gender-Incongruent Persons: An Endocrine Society Clinical Practice
Guideline, 102(11) J. Clinical Endocrinology & Metabolism 3869 (Nov. 2017) (hereinafter
“Endocrine Soc’y Clinical Guidelines”), https://academic.oup.com/jcem/article/
102/11/3869/4157558#99603280. Although the term “transgender” can be further
subcategorized and also may not encompass all people who are gender non-conforming, for
simplicity, this brief uses the term “transgender” to refer to all people who experience a
discordance between their gender identity and their sex assigned at birth.


                                                  2
         Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 10 of 35




       Individuals may be diagnosed with the clinical condition known as gender dysphoria,

which reflects an incongruence between the patient’s gender identity (i.e., the innate sense of

oneself as being a particular gender) and the patient’s sex assigned at birth. This incongruence

leads to clinically significant distress and impairment in relationships, school performance, or

other aspects of their life.2 If not treated, or treated improperly, gender dysphoria can result in

debilitating anxiety and depression, self-harm, and suicide. As such, the effective treatment of

gender dysphoria can constitute life-saving treatment.

       The consensus recommendation of the medical community, including that of the

professional organizations participating here as amici, is that the standard of care for patients at

risk of or with gender dysphoria is “gender-affirming care.”3 The goals of gender-affirming

care include mitigating distress associated with gender dysphoria and giving individuals who

suffer from that condition support. Gender-affirming care includes both mental health care and

medical interventions. In some circumstances, and always in consultation with the patient

and the patient’s family, it may include the use of medication to delay puberty and, later, to

develop secondary sex characteristics consistent with the patient’s gender identity. A robust

body of empirical evidence demonstrates that proper gender-affirming care can mitigate a

patient’s clinical distress and lead to significant improvements in the overall well-being of youth

and adolescents who are at risk of or have been diagnosed with gender dysphoria.




2
  See Jason Rafferty, Ensuring Comprehensive Care and Support for Transgender and Gender-
Diverse Children and Adolescents, 142(4) American Academy of Pediatrics 1 (Oct. 2018),
https://pediatrics.aappublications.org/content/pediatrics/142/4/e20182162.full.pdf?eType=Email
BlastContent&eId=02884fcc-3768-4603-82b8-5e4d7fbe34d5 (Committee on Psychosocial
Aspects of Child and Family Health, Committee on Adolescence and Section on Gay, Lesbian,
Bisexual and Transgender Health and Wellness) (hereinafter “AAP Policy Statement”).
3
  Id. at 4, 10.


                                                  3
          Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 11 of 35




        The Health Care Ban disregards this medical consensus by prohibiting health care

providers from treating patients in accordance with the accepted standard of care when they are

at risk of or suffering from gender dysphoria. Instead, it touts outdated and now discredited

theories, including the proposition that in most instances a patient’s gender dysphoria is transient

and will resolve on its own, thus obviating the need for any medical intervention. This

“treatment” represents a deliberate choice to let patients suffer notwithstanding the availability of

treatments that have been proven to mitigate distress.

        The evidence shows that denying patients proper gender-affirming care (or abruptly

discontinuing such care) when they are at risk for or suffering from gender dysphoria will cause

irreparable harm. For example, studies show that transgender adults who received appropriate

treatment during adolescence had a lower incidence of lifetime suicidal ideation than those who

wanted but could not obtain such treatment. In fact, approximately nine in ten transgender adults

who wanted such treatment but did not receive it reported experiencing suicidal ideation.4

Moreover, evidence suggests that the denial of medically-supervised care will increase the

likelihood that patients with gender dysphoria will seek out dangerous, non-medically supervised

treatments.5 It is for these reasons, among others, that pediatricians and child and adolescent

psychiatrists practicing in Arkansas recognize that the Health Care Ban would put their patients’

lives at risk.6



4
  Jack K. Turban et al., Pubertal Suppression for Transgender Youth and Risk of Suicidal
Ideation, 145(2) Pediatrics e20191725 (Feb. 2020), https://pediatrics.aappublications.org/
content/145/2/e20191725 (discussion section).
5
  See Am. Med. Ass’n, Issue Brief: Health Insurance Coverage for Gender-Affirming Care of
Transgender Patients 4 (2019), https://www.ama-assn.org/system/files/2019-03/transgender-
coverage-issue-brief.pdf.
6
  See Ex. 1 (Letter from Arkansas Chapter of American Academy of Pediatrics to A. Hutchinson
(Mar. 30, 2021)) (hereinafter “ARAAP Letter”); Ex. 2 (Letter from Arkansas Council on Child
(continued…)


                                                 4
         Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 12 of 35




       In addition, the Health Care Ban prevents health care providers from exercising their

medical expertise and profoundly intrudes on the patient-health care provider relationship by

completely banning referrals for gender-affirming care.7 By banning potentially life-saving care

and banning even referrals for such care, the Health Care Ban will irreparably harm adolescents

in Arkansas at risk for or suffering from gender dysphoria. Accordingly, amici unequivocally

support plaintiffs’ motion for a preliminary injunction to enjoin the law from taking effect.

                                          ARGUMENT

I.     Unsupported Transgender Individuals Are At Heightened Risk of Suffering Mental
       and Physical Distress During Adolescence.

       A person’s sex assigned at birth is distinct from the person’s gender identity, which is a

person’s innate sense of oneself as being a particular gender. For transgender people, their sex

assigned at birth is incongruent with their gender identity. Many transgender individuals start to

experience that incongruence during childhood or adolescence. Even though there is now a

robust scientific consensus that transgender identities are a normal variation of human identity,

evidence shows that transgender adolescents are frequently the targets of discrimination,

harassment, and violence, and are far more likely than their non-transgender peers to experience

self-harm and suicidality. Far from alleviating this grave public health crisis, the Health Care

Ban will only exacerbate it, seriously endangering the lives of transgender adolescents across

Arkansas.

       A.      Transgender Gender Identities Are Normal Variations of Human Identity
               and Expression.




and Adolescent Psychiatry and American Academy of Child and Adolescent Psychiatry to A.
Hutchinson (Mar. 31, 2021)) (hereinafter “AACAP and ACCAP Letter”).
7
  See Ex. 1 (ARAAP Letter, supra note 6).


                                                 5
         Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 13 of 35




       As discussed above, gender identity is a person’s “deep internal sense of being female,

male, a combination of both, somewhere in between, or neither.”8 Most people have a gender

identity that aligns with their sex assigned at birth.9 However, transgender people have a gender

identity that is not fully aligned with their sex assigned at birth.10 In the United States,

approximately 1.4 million individuals identify as transgender. 11 Of these individuals,

approximately 10 percent are teenagers aged 13 to 17.12 Individuals often start to understand

their gender identity during childhood and adolescence. One study of self-identified transgender

individuals between the age of 12 and 24, for example, established that those individuals first

recognized their gender as being “different” at an average age of 8.5 years.13

       Transgender people pursue different avenues to affirm their gender identity, including

social affirmation (e.g., changing the name and pronouns one uses with friends or family), legal

affirmation (e.g., changing the name or gender on one’s government-issued documents), and/or

medical affirmation (e.g., hormonal and/or surgical processes).14 Not all transgender people will

have the need for “all domains of gender affirmation, as these are highly personal and individual

decisions.”15




8
  AAP Policy Statement, supra note 2, at 2 tbl.1; Endocrine Soc’y, Transgender Health: An
Endocrine Society Position Statement (2020) (hereinafter “Endocrine Soc’y Position
Statement”), https://www.endocrine.org/advocacy/position-statements/transgender-health.
9
   See Am. Psychological Ass’n, Guidelines for Psychological Practice with Transgender and
Gender Nonconforming People, 70 Am. Psychologist 832, 832 (Dec. 2015) (hereinafter “Am.
Psychological Ass’n Guidelines”), https://www.apa.org/practice/guidelines/transgender.pdf.
10
   See id.
11
    Jody L. Herman et al., Ages of Individuals Who Identify as Transgender 2 (Jan. 2017),
http://williamsinstitute.law.ucla.edu/wp-content/uploads/Age-Trans-Individuals-Jan-2017.pdf.
12
   Id. at 3.
13
   AAP Policy Statement, supra note 2, at 3.
14
   Jack Turban, What Is Gender Dysphoria?, Am. Psychiatric Ass’n (Nov. 2020),
https://www.psychiatry.org/patients-families/gender-dysphoria/what-is-gender-dysphoria.
15
   Id.


                                                   6
         Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 14 of 35




       The medical community’s understanding of transgender people and gender identity has

become more sophisticated over the past two decades.16 There is now a robust consensus that

being transgender “implies no impairment in judgment, stability, reliability, or general social or

vocational capabilities.”17 The consensus of the medical community is that transgender identities

are “normal variations of human identity and expression.”18

       B.      Transgender Youth Are Frequently Targeted for Discrimination and
               Harassment on Account of Their Gender Identity Which, In Turn, Results in
               Physical and Mental Health Consequences.

       Notwithstanding the scientific consensus that transgender identities are a normal aspect

of the human experience, transgender youth and adolescents often experience discrimination,

harassment, and violence on account of their gender identity. Approximately four in five

(78 percent) transgender students report having experienced discrimination at school.19

Similarly, 40 percent of transgender students say they have been physically threatened or harmed

due to their gender identity.20

       Furthermore, due to the challenges they encounter, transgender youth are more at risk for

depression, anxiety, and self-harm than their non-transgender peers. Indeed, in one study,



16
   Am. Psychological Ass’n Guidelines, supra note 9, at 835.
17
   See, e.g., Jack Drescher et al., Position Statement on Discrimination Against Transgender and
Gender Variant Individuals, Am. Pyshc. Ass’n (2018), https://www.psychiatry.org/File%20
Library/About-APA/Organization-Documents-Policies/Policies/Position-2018-Discrimination-
Against-Transgender-and-Gender-Diverse-Individuals.pdf.
18
   James L. Madara, AMA to states: Stop interfering in health care of transgender children, Am.
Med. Ass’n (Apr. 26, 2021), https://www.ama-assn.org/press-center/press-releases/ama-states-
stop-interfering-health-care-transgender-children; see also Am. Psychological Ass’n, APA
Resolution on Gender Identity Change Efforts 2 (2021),
https://www.apa.org/about/policy/resolution-gender-identity-change-efforts.pdf.
19
   See Joseph G. Kosciw et al., 2017 National School Climate Survey, GLSEN, at 94 (2018),
https://www.glsen.org/sites/default/files/2019-10/GLSEN-2017-National-School-Climate-
Survey-NSCS-Full-Report.pdf.
20
   See Amit Paley, The Trevor Project 2020 National Survey,
https://www.thetrevorproject.org/survey-2020/ (“Discrimination and Harm” section).


                                                 7
         Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 15 of 35




60 percent of transgender youth reported having engaged in self-harm during the preceding

12 months, and over 75 percent of transgender youth reported symptoms of generalized anxiety

disorder in the preceding two weeks.21

       Suicide rates among transgender youth are a grave public health crisis. More than

50 percent of transgender youth have seriously considered attempting suicide,22 and more than

one in three transgender youth (35 percent) reported having attempted suicide in the preceding

12 months.23 Transgender youth experience all of these traumas—bullying, violence, and

suicidality—at higher rates than their non-transgender peers.24 However, the evidence shows

that these emotional and psychiatric challenges are not inevitable and can be reduced to baseline

levels when transgender youth receive support in their identities.25

II.    The Medical Profession’s Consensus Recommendation Is That Transgender
       Adolescents At Risk For or Suffering From Gender Dysphoria Should Receive
       Gender-Affirming Care.

       As discussed above, some transgender adolescents suffer from a serious medical

condition known as gender dysphoria.26 Gender dysphoria refers to a specific diagnosis given to

those individuals for whom the incongruence between their gender identity and their sex




21
   Id. (“Introduction” section).
22
   Id. (“Suicide & Mental Health” section)
23
   See Michelle M. Johns et al., Transgender identity and experiences of violence victimization,
substance use, suicide risk, and sexual risk behaviors among high school students–19 states and
large urban school districts, 2017, US Dep’t of Health and Human Servs., Centers for Disease
Control & Prevention, 68(3) MMWR 67 (Jan. 25, 2019),
https://www.cdc.gov/mmwr/volumes/68/wr/pdfs/mm6803a3-H.pdf.
24
   See id.
25
   See K. R. Olson, et al., Mental health of transgender children who are supported in their
identities, 137(3) Pediatrics e20153223 (Mar. 2016), https://pediatrics.aappublications.org/
content/137/3/e20153223.
26
   See AAP Policy Statement, supra note 2, at 3.


                                                 8
         Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 16 of 35




assigned at birth leads to “impairment in peer and/or family relationships, school performance, or

other aspects of their life.”27 Gender dysphoria can cause clinically significant harm.28

       The consensus among the medical community is that gender-affirming care is the only

effective treatment for gender dysphoria. Gender-affirming care can include non-medical

interventions (such as mental health care) as well as medication to delay a patient’s puberty and,

later, to prompt the patient’s development of secondary sex characteristics consistent with their

gender identity. Empirical research shows that youth with gender dysphoria who receive gender-

affirming care experience improvements in their overall well-being. The Health Care Ban

squarely prohibits such care. It also distorts the facts around gender dysphoria and the treatment

options currently available to youth in Arkansas.

       A.      The Accepted Standard of Care for Gender Dysphoria Is Gender-Affirming
               Treatment.

       The consensus recommendation of medical organizations, including amici, is that the

only effective treatment for individuals at risk of or suffering from gender dysphoria is to

provide gender-affirming care.29 The goal of gender-affirming care is to provide patients who

struggle with their sense of gender identity the time and support they need to resolve that

struggle, and to mitigate the distress that can be associated with that condition. Gender-affirming

care seeks to minimize the incongruence between a transgender person’s gender identity and

their sex assigned at birth, thereby minimizing or eliminating gender dysphoria.30 Gender-



27
   Id.
28
   See Turban, What Is Gender Dysphoria?, supra note 14.
29
   See, e.g., AAP Policy Statement, supra note 2, at 4 (explaining that gender-affirming care
“results in young people having fewer mental health concerns,” whereas “treatment models [that]
are used to prevent children and adolescents from identifying as transgender or to dissuade them
from exhibiting gender-diverse expressions . . . have been proven to be not only unsuccessful but
also deleterious and are considered outside the mainstream of traditional medical practice”).
30
   See Endocrine Soc’y Position Statement, supra note 8.


                                                 9
         Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 17 of 35




affirming care encompasses a variety of health care treatments, including the medical treatments

discussed below, connecting patients and families to resources, improving family

communication, and helping individuals develop healthy, helpful ways of coping with stress.

       To start, current guidelines hold that before an adolescent suffering from gender

dysphoria can receive any medical treatments for that condition that are not fully reversible, a

qualified mental health professional must confirm that the patient has demonstrated a long-

lasting and intense pattern of gender dysphoria, that the gender dysphoria worsened with the

onset of puberty, and that the patient has sufficient mental capacity to give informed consent to

the treatment.31 Additionally, a pediatric endocrinologist, adolescent subspecialist, or other

clinician experienced in gender assessment must agree with the indication for treatment; the

patient and their parents must be informed of the potential effects and side effects of treatment;

and the patient and their parents must give their informed consent.32

       If these criteria have been met, the current guidelines on the treatment of gender

dysphoria state that gonadotropin-releasing hormone (GnRH) analogues, or “puberty blockers,”

may be used when a patient has reached the onset of puberty, which typically occurs anywhere

between the ages of eight and 15.33 The goal is to delay further pubertal development until

adolescents are old enough and have enough time to make more informed decisions about their



31
   Endocrine Soc’y Clinical Guidelines, supra note 1, at tbl. 5 (discussing adolescent eligibility
criteria for GnRH agonists); Eli Coleman et al., The World Professional Association for
Transgender Health. Standards of Care for the Health of Transsexual, Transgender, and Gender
Nonconforming People 13, 19 (7th ed. 2012),
https://www.wpath.org/media/cms/Documents/SOC%20v7/SOC%20V7_English
2012.pdf?_t=1613669341 (hereinafter “WPATH Standards of Care”).
32
   Endocrine Soc'y Clinical Guidelines, supra note 1; see also WPATH Standards of Care, supra
note 31.
33
   Simona Martin et al., Criminalization of Gender-Affirming Care—Interfering with Essential
Treatment for Transgender Children and Adolescents, New Eng. J. Med. (2021),
https://www.nejm.org/doi/full/10.1056/NEJMp2106314.


                                                10
         Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 18 of 35




gender identity.34 GnRH analogues have well known efficacy and side-effect profiles.35 In

addition, their effects are reversible.36 In fact, GnRH analogues have been used by pediatric

endocrinologists for more than 30 years for the treatment of various medical conditions,

including gender dysphoria. 37

       Later in adolescence—and if the patient, parents, and medical team all agree—hormone

therapy may be used to treat gender dysphoria.38 Again, this treatment is only prescribed when a

qualified mental health professional has confirmed the persistence of the patient’s gender

dysphoria and the patient’s mental capacity to consent to the treatment.39 A pediatric

endocrinologist or other clinician experienced in pubertal induction must also agree with the

indication for the treatment, the patient must be informed of the potential effects and side effects,

and the patient and the patient’s parents must give their informed consent.40 Hormone therapy

involves using cross-sex hormones to allow adolescents who have initiated puberty to develop

secondary sex characteristics consistent with their gender identity.41 Although some of these

changes become irreversible after those secondary sex characteristics are fully developed, others

are partially reversible if the patient discontinues use of the hormones.42

       The accepted standard of care contemplates that the prescription of puberty blockers

and/or hormone therapy be coupled with education on the safe use of such medications and close




34
   See Ex. 1 (ARAAP Letter, supra note 6).
35
   Martin, supra note 33.
36
   Id.
37
   Id.
38
   Id.
39
   Endocrine Soc’y Clinical Guidelines, supra note 1, at tbl 5 (discussing adolescent eligibility
criteria for “subsequent sex hormone treatment”).
40
   Id.
41
   AAP Policy Statement, supra note 2, at 6.
42
   Id.at 5–6.


                                                 11
         Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 19 of 35




surveillance for any potential risks, which can be mitigated.43 Decisions regarding the

appropriate treatment for each patient with gender dysphoria are made in consultation with the

patient, the parents, and the health care team.44 There is “no one-size-fits-all approach to this

kind of care.”45

       B.      The Gender-Affirming Standard of Care Produces Positive Health
               Outcomes.

       A robust body of scientific evidence supports the efficacy of this accepted standard of

care. That evidence shows that young people suffering from gender dysphoria who receive the

gender-affirming standard of care experience improvements in their overall well-being, to the

point that their level of well-being is generally consistent with that of their non-transgender

peers.46 Furthermore, research has linked gender-affirming care to a significantly lowered risk of

depression, anxiety, and other negative mental health outcomes.47 For instance, a study of 50


43
    See Martin, supra note 33, at 2.
44
    Protocols for the treatment of gender dysphoria in adults can include surgical interventions,
such as non-genital surgeries to feminize or masculinize features (e.g., chest surgery), or genital
surgeries involving, for example, the removal of ovaries or the uterus. See AAP Policy
Statement, supra note 2, at 7. For some adolescent patients being treated for gender dysphoria,
preferably after ample time of living in the desired gender role and after one year of hormone
treatment, chest reconstruction surgery may be performed under certain circumstances before the
patient reaches the age of adulthood. See WPATH Standards of Care, supra note 31, at 21.
However, genital surgeries on youth under 18 are not recommended and are not performed in
Arkansas. See id. (indicating that genital surgery should not be carried out until the legal age of
majority); Rebekah Hall Scott, “Kids feel like they’re being erased”: Inside the clinic targeted
by Arkansas’s new anti-trans law, Arkansas Times (June 9, 2021),
https://arktimes.com/arkansas-blog/2021/06/09/kids-feel-like-theyre-being-erased-inside-the-
clinic-targeted-by-arkansass-new-anti-trans-law (explaining that genital surgeries are not
performed on patients under the age of 18 in Arkansas).
45
   See Martin, supra note 33; see also Aviva L. Katz et. al., Informed Consent in Decision-
Making in Pediatric Practice, 138(2) Pediatrics (Aug. 2016),
https://pediatrics.aappublications.org/content/pediatrics/138/2/e20161484.full.pdf.
46
    See Martin, supra note 33, at 2.
47
    See Major Health, Education, and Child Welfare Organizations Oppose Anti-LGBTQ State-
Based Legislation, Am. Acad. of Pediatrics (Mar. 5, 2021), https://services.aap.org/en/news-
room/news-releases/aap/2021/major-health-education-and-child-welfare-organizations-oppose-
anti-lgbtq-state-based-legislation/.


                                                 12
         Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 20 of 35




transgender youth undergoing puberty suppression treatment found that the treatment was

associated with decreased depression and improved quality of life over time.48 Gender-affirming

care has also been linked to dramatically reduced rates of substance abuse and suicide attempts. 49

A systemic analysis of 25 years of peer-reviewed articles found a robust consensus that gender-

affirming treatments, including treatments such as hormone therapy, improve the overall well-

being of transgender individuals, and that greater availability of medical and social support for

transgender people contributes to a better quality of life.50

       It is for these reasons that “[e]vidence-based medical treatment for transgender youth and

patients with gender dysphoria is supported by all mainstream pediatric organizations,

representing thousands of physicians across multiple disciplines.”51 The Pediatric Endocrine

Society has stated that gender-affirming care, including puberty suppression and hormone

therapy, is “potentially lifesaving.”52




48
   See Christal Achille et al. Longitudinal impact of gender-affirming endocrine intervention on
the mental health and well-being of transgender youths: preliminary results, 8 Int’l J. Pediatric
Endocrinology (2020), https://ijpeonline.biomedcentral.com/articles/10.1186/s13633-020-00078-
2.
49
   Joint Letter to Senate in Support of the Equality Act (May 13, 2021),
https://downloads.aap.org/DOFA/Equality%20Act%20Sign%20On%20Letter%20Final.pdf.
50
   What does the scholarly research say about the effect of gender transition on transgender
well-being?, Cornell University, https://whatweknow.inequality.cornell.edu/topics/lgbt-
equality/what-does-the-scholarly-research-say-about-the-well-being-of-transgender-people/.
Rates of self-reported feelings of regret following gender-affirming care among adolescents are
extremely low. Am. Med. Ass’n, supra note 5, at 4.
51
   Ex. 2 at 1 (AACAP and ACCAP Letter, supra note 6).
52
   The Pediatric Endocrine Society Opposes Bills that Harm Transgender Youth, Pediatric
Endocrine Soc’y (Apr. 2021), https://pedsendo.org/news-announcements/the-pediatric-
endocrine-society-opposes-bills-that-harm-transgender-youth-2/; see also Endocrine Society
condemns efforts to block access to medical care for transgender youth, Endocrine Soc’y (Apr.
2021), https://www.endocrine.org/news-and-advocacy/news-room/2021/endocrine-society-
condemns-efforts-to-block-access-to-medical-care-for-transgender-youth.


                                                  13
         Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 21 of 35




       C.      The Health Care Ban Is Premised On Demonstrably Incorrect Findings
               Regarding Gender Dysphoria and the Accepted Standard of Care.

       The Health Care Ban reflects inaccuracies about gender dysphoria and in fact endorses an

outdated “treatment”—which is in effect an intentional decision not to treat—that the medical

community has long since repudiated.

       First, the law states that there are no long-term data on the use of puberty blockers for the

treatment of gender dysphoria.53 In fact, “multiple studies have revealed long-term positive

outcomes for transgender people who have undergone puberty suppression.”54

       Second, the Health Care Ban asserts that clinicians are increasingly recommending

genital surgeries for people younger than 18.55 In reality, the Heath Care Ban is a purported

response to an issue that does not exist: genital surgical procedures related to gender dysphoria

“are not performed on youth in Arkansas.”56

       Third, the law suggests that many young people experiencing gender nonconformity will

eventually come to identify with their sex assigned at birth, thus rendering “most physiological

interventions unnecessary”—and, of course, the law bans such interventions.57 In fact, there are

no studies to support the view that people whose gender nonconformity persists into adolescence




53
   HB 1570 § 2(6)(B).
54
   Martin, supra note 33, at 2 (citing, inter alia, Turban et al., supra note 4); see also Anna Van
der Miesen et al., Psychological Functioning in Transgender Adolescents Before and After
Gender-Affirmative Care Compared With Cisgender General Population Peers, 66(6) J.
Adolescent Health. 699 (June 2020); Annelou L.C. de Vries et al., Young adult psychological
outcome after puberty suppression and gender reassignment, 134(4) Pediatrics 696 (2014),
http://www.hbrs.no/wp-content/uploads/2017/05/young-adult-outcome-after-puberty-
suppression-2014-de-Vries.pdf.
55
   HB 1570 § 2(9).
56
   Ex. 1 at 2 (ARAAP Letter, supra note 6).
57
   HB 1750 § 2(3).


                                                 14
            Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 22 of 35




will revert to their sex assigned at birth whether they receive treatment or not.58 Rather, this

theory is premised on the demonstrably false assumption that an individual’s gender dysphoria

will naturally cease in the absence of affirming medical care, and therefore endorses the refusal

to provide timely and efficacious medical interventions for adolescents who are in clinical

distress.

III.    The Health Care Ban Will Irreparably Harm Transgender Adolescents At Risk For
        or Suffering From Gender Dysphoria and the Health Care Providers Who Treat
        Them.

        If allowed to take effect, the Health Care Ban will cause irreparable harm to transgender

adolescents who are at risk of or experiencing gender dysphoria by prohibiting health care

providers from treating them in accordance with the accepted standard of care. Preventing a

patient from receiving the care that the patient needs, and that the medical community has

endorsed, needlessly endangers the patient’s life and well-being. The Health Care Ban also will

irreparably harm both health care providers and patients by hobbling the free flow of information

between health care providers and patient, including by banning referrals for gender-affirming

care. The Health Care Ban thereby encroaches on health care providers’ medical expertise and

infringes on their ability to provide accurate, medically-sound counsel to their patients. Simply

put, by bringing the government into the examination room, the Health Care Ban seriously

impairs the patient-health care provider relationship to the detriment of both, ultimately

endangering the lives of transgender adolescents.




58
   See, e.g., Stewart L. Andelson, Practice parameter on gay, lesbian, or bisexual sexual
orientation, gender non-conformity, and gender discordance in children and adolescents, 51 J.
Am. Acad. of Child & Adolescent Psychiatry 957 (2020),
https://doi.org/10.1016/j.jaac.2012.07.004 (“In contrast, when gender variance with the desire to
be the other sex is present in adolescence, this desire usually does persist through adulthood”).


                                                 15
         Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 23 of 35




       A.      Denying Adolescents At Risk For or With Gender Dysphoria the Treatment
               They Need Will Cause Needless Suffering.

       The Health Care Ban denies adolescents at risk for or with gender dysphoria the gender-

affirming care that mitigates harm, is grounded in science, and that the medical community has

endorsed. A body of empirical evidence establishes that denying patients that care will have

severe and harmful implications.

       The Health Care Ban would prohibit health care providers in Arkansas from providing

gender-affirming care to their adolescent patients. Specifically, the Health Care Ban prohibits

health care professionals from providing “gender transition” procedures, including puberty

blockers and hormone therapy, to any individual under 18 years of age, or referring any

individual under 18 years of age for such care.59

       The gender-affirming care prohibited by the Health Care Ban is crucial to the health of

transgender adolescents in Arkansas. Several studies have found that hormone therapy

consistent with the accepted standard of care is associated with reductions in the rate of suicide

attempts and significant improvement in quality of life for transgender individuals.60 A 2015

study of over 3,400 transgender adults found that those who received puberty blocking hormone

treatment had lower odds of lifetime suicidal ideation than those who wanted puberty blocking

treatment but did not receive it, even after adjusting for demographic variables and level of

family support.61 Approximately nine in ten transgender adults who wanted puberty blocking

treatment but did not receive it reported lifetime suicidal ideation.62 In light of these findings, it



59
   HB 1570 § 3, Ark. Code Ann. § 20-9-1502(a).
60
   M. Hassan Murad, et al., Hormonal Therapy and Sex Reassignment: A Systematic Review and
Meta-Analysis of Quality of Life and Psychosocial Outcomes, 72 Clinical Endocrinology 214
(Feb. 2010).
61
   Turban et al., supra note 4.
62
   See id.


                                                  16
         Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 24 of 35




is not surprising that child and adolescent psychiatrists have attested that, should the Health Care

Ban take effect, “the lives of some of our patients will be put at risk.”63

       The deprivation of gender-affirming care can also lead to irreversible physical changes

that may negatively impact health outcomes for adolescents with gender dysphoria. For such

individuals, the onset of uncontrolled puberty often produces physical changes that can greatly

aggravate the incongruence between an adolescent’s sex assigned at birth and their gender

identity, significantly increasing their gender dysphoria and psychological distress.64 The

experience of full endogenous puberty is an “undesirable condition for [transgender]

individual[s] and may seriously interfere with healthy psychological functioning and well-

being.”65 Puberty blocking treatment consistent with the accepted standard of care makes

transitioning to one’s gender identity later in life less difficult, because this treatment prevents

irreversible physical changes such as protrusion of the Adam’s apple or breast growth.66 By

contrast, puberty blocking treatment is fully reversible; if the treatment is suspended, endogenous

puberty will resume.67

       Finally, the Health Care Ban increases the likelihood that patients with gender dysphoria

will seek out dangerous, non-medically supervised treatments. When medically-supervised care

is available, patients are less likely to seek out “harmful self-prescribed hormones, use of

construction grade silicone injections and other interventions that have potential to cause adverse




63
   Ex. 2 (AACAP and ACCAP Letter, supra note 6, at 2).
64
   AAP Policy Statement, supra note 2, at 5.
65
   Endocrine Soc'y Clinical Guidelines, supra note 1.
66
   AAP Policy Statement, supra note 2, at 5.
67
   See id.


                                                  17
         Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 25 of 35




events.”68 The use of hormones purchased on the street or over the Internet “may cause

significant health problems if used improperly, even if they are pure.”69

       In sum, the Health Care ban would prohibit health care providers from providing gender-

affirming care, notwithstanding that overwhelming empirical evidence shows that treating

adolescents with gender dysphoria in accordance with the accepted standard of care significantly

mitigates suffering and maximizes the potential for positive outcomes. Denying that care, in

contrast, needlessly prolongs a patient’s distress and materially increases the likelihood of

serious, potentially life-threatening harm to transgender adolescents.

       B.      The Health Care Ban Significantly Restrains the Free Flow of Information
               That Is Critical to the Patient-Health Care Provider Relationship.

       Successful medical care depends on the free flow of information between health care

providers and their patients. A candid and bilateral dialogue ensures that health care providers

can accurately and completely describe the full range of available treatment options, patients can

have all their questions about those options answered, and health care providers and patients can

decide together on the right path forward. In this regard, health care providers must also be

unencumbered from referring a patient to another provider where, for example, the patient

requires a provider with specialized expertise or skills. The need for this free flow of

information, including the ability to refer patients to other providers, is particularly important for

a condition such as gender dysphoria, for which there are a relatively limited number of

providers with the requisite expertise. The Health Care Ban, however, interferes in this aspect of

the patient-health care provider relationship by circumscribing what health care providers can tell



68
   Am. Med. Ass’n, supra note 5, at 4.
69
   David A. Levine, Office-Based Care for Lesbian, Gay, Bisexual, Transgender, and
Questioning Youth, Committee on Adolescence, 132(1) Pediatrics e297 (July 2013),
https://pediatrics.aappublications.org/content/132/1/e297.


                                                  18
         Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 26 of 35




their patients—specifically, by prohibiting health care providers from referring patients to

experts who could provide potentially life-saving medical care.

       The Health Care Ban includes an explicit prohibition on referrals for gender-affirming

care for adolescents,70 and provides that any such referral is “unprofessional conduct . . . subject

to discipline by the appropriate licensing entity or disciplinary review board with competent

jurisdiction in this state.”71 Given the relatively limited number of providers experienced in

providing gender-affirming care and the highly specialized nature of some of the treatment

options, it is critical that a health care provider have the ability to provide adolescents and their

parents with information about specialists who could provide needed care. The Health Care Ban

places health care providers in the untenable position of violating state law and subjecting

themselves to disciplinary action if they provide their patients with information they believe to

be in the patient’s best medical interest; or remaining silent about treatments that could mitigate

a patient’s profound distress.

       In sum, the Health Care Ban represents a broad legislative encroachment into the patient-

health care provider relationship. As medical organizations have recognized, the Health Care

Ban would “force[] pediatric providers to make the difficult choice between breaking the law and

providing appropriate guidance and interventions for transgender patients.”72 By putting health

care providers in that impossible position and denying patients the candid and medically-

accepted advice to which they are entitled, the Health Care Ban works irreparable harm on health

care providers and patients alike.



70
   See HB 1570 § 3, Ark. Code Ann. § 20-9-1502(b) (prohibiting referrals for gender transition
procedures).
71
   See HB 1570 § 3, Ark. Code Ann. § 20-9-1504(a) (providing that any referral for gender
transition procedures constitutes unprofessional conduct).
72
   Ex. 1 at 1 (ARAAP Letter, supra note 6).


                                                  19
         Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 27 of 35




                                         CONCLUSION

       Amici, all of which are leading medical, mental health, and educational organizations,

recognize and endorse the scientific and medical consensus that gender-affirming care improves

mental and physical health outcomes for transgender youth, particularly those at risk of or

suffering from gender dysphoria. By prohibiting health care providers from treating their

patients in accord with this accepted standard of care, the Health Care Ban would result in

needless and irreparable harm to these transgender adolescents. Accordingly, amici support

plaintiffs’ motion for a preliminary injunction.




                                                   20
       Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 28 of 35




Dated: June 24, 2021                         Respectfully submitted,

D. Jean Veta (pro hac vice pending)          Jess Askew III, Ark. Bar No. 86005
William Isasi (pro hac vice pending)         Andrew King, Ark. Bar No. 2007176
Elizabeth Baia (pro hac vice pending)        KUTAK ROCK LLP
COVINGTON & BURLING, LLP                     124 W. Capitol Ave., Suite 2000
One CityCenter                               Little Rock, AR 72201
850 Tenth St., N.W.                          Phone: (501) 975-3000
Washington, D.C. 20001                       jess.askew@kutakrock.com
Phone: (202) 662-6000                        andrew.king@kutakrock.com
jveta@cov.com
wisasi@cov.com                               Cortlin Lannin (pro hac vice pending)
ebaia@cov.com                                COVINGTON & BURLING LLP
                                             Salesforce Tower
Michael Lanosa (pro hac vice pending)        415 Mission St., Suite 5400
COVINGTON & BURLING LLP                      San Francisco, CA 94105
1999 Avenue of the Stars                     Phone: (415) 591-6000
Los Angeles, CA 90067
Phone: (424) 332-4800
mlanosa@cov.com
                                             Counsel for Amici Curiae




                                        21
         Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 29 of 35




                     APPENDIX: AMICI STATEMENTS OF INTEREST

        1.     American Academy of Pediatrics. Founded in 1930, AAP is a national, not-for-

profit professional organization dedicated to furthering the interests of child and adolescent

health. Since AAP’s inception, its membership has grown to 67,000 primary care pediatricians,

pediatric medical subspecialists, and pediatric surgical specialists who are committed to the

attainment of optimal physical, mental, and social health and well-being for infants, children,

adolescents, and young adults. Over the past 91 years, AAP has become a powerful voice for

child and adolescent health through education, research, advocacy, and the provision of expert

advice. Research has shown that transgender adolescents face significantly higher rates of

depression, anxiety, self-harm, and suicide. Such challenges are often more intense for youth

who do not receive gender-affirming medical care. AAP thus strives to support laws and policies

that ensure that transgender youth receive the best possible medical care.

        2.     Academic Pediatric Association. The Academic Pediatric Association nurtures

the academic success and career development of child health professionals engaged in research,

advocacy, improvement science and educational scholarship in order to enhance the health and

well-being of all children.

       3.      American Academy of Child and Adolescent Psychiatry. AACAP promotes the

healthy development of children, adolescents, and families through advocacy, education, and

research. Child and adolescent psychiatrists are the leading physician authority on children’s

mental health. For more information, please visit www.aacap.org.

       4.      American Association of Physicians for Human Rights, Inc. d/b/a GLMA: Health

Professionals Advancing LGBTQ Equality. GLMA is the largest and oldest association of

lesbian, gay, bisexual, transgender and queer (LGBTQ) health professionals and their allies.

GLMA’s mission is to ensure health equity for LGBTQ and all sexual and gender minority


                                                22
         Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 30 of 35




(SGM) individuals, and equality for LGBTQ/SGM health professionals in their work and

learning environments by utilizing the scientific expertise of its diverse multidisciplinary

membership to inform and drive advocacy, education, and research. GLMA’s network of

members and supporters includes health professionals of all disciplines who serve and provide

care to LGBTQ individuals, including individuals experiencing gender dysphoria. Previously

known as the Gay and Lesbian Medical Association, GLMA is a national leader in addressing

the full range of health concerns and issues affecting LGBTQ people, including by ensuring that

sound science and research informs health policy and practices for the LGBTQ community.

       5.      American College of Osteopathic Pediatricians. ACOP is a non-profit

organization which represents and supports Osteopathic Pediatricians throughout the United

States. As osteopathic physicians, ACOP’s members believe strongly in the bio-psycho-social

model of healthcare, that a child is more than a collection of symptoms and that true health is

found when all aspects of that child’s health are in balance. As an organization focused on

serving as advocates for our profession and patients, the recent legislation passed in Arkansas

regarding the ban of gender-affirming care for transgender youth directly contradicts ACOP’s

mission to care for the entire child. By limiting the pediatrician’s ability to address and treat a

vital component of the transgender patient population, the Arkansas government has placed an

extraordinary burden on the pediatrician, the patient, and the patient’s family by banning the

osteopathic pediatrician from fulfilling their osteopathic oath.

       6.      American Medical Association. The AMA is the nation’s largest professional

association of physicians, residents, and medical students. Through state and specialty medical

societies and other physician groups seated in its House of Delegates, substantially all

physicians, residents, and medical students in the United States are represented in the AMA’s




                                                 23
         Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 31 of 35




policy-making process. The AMA’s core purposes are to promote the art and science of

medicine and the betterment of public health. The AMA joins this brief on its own behalf and as

a representative of the Litigation Center of the American Medical Association and the State

Medical Societies. The Litigation Center is a coalition among the AMA and the medical

societies of each state and the District of Columbia representing the viewpoint of organized

medicine in the courts.

       7.      American Pediatric Society. APS is comprised of distinguished pediatric leaders

shaping the future of academic pediatrics. Assembling an engaged, diverse, inclusive and

impactful community of academic pediatric thought leaders, APS’s strategic priorities are to

exercise thought leadership to shape the field, advocate for academic pediatrics and support

career development of academic pediatrics to improve child health.

       8.      American Psychiatric Association. The APA, with more than 37,400 members, is

the nation's leading organization of physicians who specialize in psychiatry. The APA has

participated in numerous cases in the Supreme Court and the United States Courts of Appeals.

The American Psychiatric Association opposes all public and private discrimination against

transgender and gender-diverse individuals, including in gender-affirming care.73

       9.      Arkansas Chapter of the American Academy of Pediatrics. ARAAP’s mission is

to attain optimal physical, mental, and social health and well-being for all children in Arkansas

through advocacy, service, and professional support of its members. Representing more than

440 members, ARAAP voiced concerns about and advocated against passage of House Bill 1570

during the Arkansas Legislature’s 93rd general assembly. This position was based on serious




73
  See Am. Pysch. Ass'n, Position Statement on Treatment of Transgender (Trans) and Gender
Diverse Youth (2020).


                                                24
          Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 32 of 35




concerns about the impact this legislation could have on Arkansas’s transgender youth, their

families, and the pediatricians and other providers who seek to provide evidence-based care to

their patients.

        10.       Arkansas Council on Child and Adolescent Psychiatry. ACCAP is a regional

chapter of the national parent organization, the American Academy of Child and Adolescent

Psychiatry. ACCAP is a not-for-profit professional organization made up of approximately 50

Child and Adolescent Psychiatrists in the state of Arkansas. Formed in the late 1980’s, the

Council’s goal has been to stay connected, proactive, and effective in dealing with state and

national issues related to child and adolescent mental health. ACCAP’s aim is to advocate on

behalf of the youth in Arkansas, as well as support policies that allow ACCAP’s members, as

physicians, to perform their duty of providing compassionate, evidence-based care to the

children and adolescents in Arkansas.

        11.       Arkansas Psychiatric Society. The Arkansas Psychiatric Society is the district

branch of the American Psychiatric Association, which was found in 1951. Throughout the

decades, the Arkansas Psychiatric Society has been active in furthering the field of psychiatry in

the state of Arkansas and now claims approximately 175 members statewide. In addition to its

role as a social and educational organization for Arkansas psychiatrists, the society has become

quite active in resolving ethical complaints and providing a voice for psychiatry in state

legislation. The Arkansas Psychiatric Society is a society that advocates not only for its

professional members but for the patient population that they serve, including the transgender

youth in Arkansas who have increased rates of mental health issues compared to the general

population.




                                                  25
         Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 33 of 35




       12.     Association of Medical School Pediatric Department Chairs. AMSPDC seeks to

improve the health and well-being of children through the development of the chairs of academic

pediatric departments and support of their clinical, research, education, and advocacy missions.

The AMSPDC lead in care delivery, research, training, and advocacy in their communities and

throughout the world.

       13.     Endocrine Society. The Endocrine Society is the oldest and largest global

professional membership organization representing the field of endocrinology. With more than

18,000 members who provide care for patients, the Endocrine Society is dedicated to advancing

hormone research and excellence in the clinical practice of endocrinology, focusing on diabetes,

obesity, osteoporosis, infertility, rare cancers, thyroid conditions, and transgender care. The

Society also published evidence-based guidelines on treatment of gender dysphoria/gender

incongruence that are used worldwide.

       14.     National Association of Pediatric Nurse Practitioners. NAPNAP has been

advocating for children’s health since its founding in 1973. NAPNAP is the nation’s only

professional association for pediatric-focused advanced practice registered nurses (APRNs)

dedicated to improving the quality of health care for infants, children, adolescents and young

adults. Representing more than 8,000 health care practitioners with 18 special interest groups

and 53 chapters, NAPNAP is a community of experts in pediatrics and advocates for children

with a mission to empower pediatric-focused advanced practice registered nurses and key

partners to optimize child and family health. NAPNAP opposes all forms of discrimination

against individuals based on sexual orientation, gender conformity and gender identity.

NAPNAP believes health care providers and the health care environment should support and




                                                26
         Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 34 of 35




promote an LGBTQ-safe space for all youth and an atmosphere of acceptance to facilitate health

care interactions based on evidence-based practice.

       15.     Pediatric Endocrine Society. PES is the leading professional society for pediatric

endocrinology in the United States. PES, with more than 1,500 members, is dedicated to

promoting the endocrine health of all children and adolescents, including those who are

transgender. PES is a co-sponsor of the Endocrine Society’s clinical practice guidelines for

transgender individuals, which promote a gender-affirmative model of care including puberty

suppression and gender-affirming hormone therapy in youth.

       16.     Society for Adolescent Health and Medicine. Founded in 1968, SAHM is a

multidisciplinary organization committed to promoting the optimal health and well-being of all

adolescents and young adults by supporting adolescent health and medicine professionals

through the advancement of clinical practice, care delivery, research, advocacy, and professional

development. Providers of health care to adolescents and young adults need to ensure patient-

centered, culturally effective practices when treating transgender and gender-diverse (TGD)

youth. SAHM recognizes that variation in gender identity and expression is normal, recognizes

that incongruence between gender identity and genotypic/phenotypic sex is one of many

developmental trajectories that individuals may take, and asserts that individuals should not be

pathologized on this basis.

       17.     Society for Pediatric Research. SPR seeks to create a multi-disciplinary network

of diverse researchers to improve child health. SPR provides and promotes activities that

strengthen the pediatric research community, with a strong focus on supporting the pediatric

researcher pipeline and connecting researchers to catalyze the collaborative pediatric research

essential to advance the science that improves child health.




                                                27
           Case 4:21-cv-00450-JM Document 30 Filed 06/24/21 Page 35 of 35




         18.    Society of Pediatric Nurses. Founded in the mid-1980s, SPN represents a

professional network of over 3,600 pediatric nurses across 28 specializations. The society seeks

to advance the specialty of pediatric nursing through excellence, education, research and practice

in order to improve child health. SPN believes in the development, dissemination, and diffusion

of knowledge and evidence-informed standards of care that supports diversity, equity and

inclusion to ensure the best care for all children and families.

         19.    World Professional Association for Transgender Health. WPATH is an

international interdisciplinary professional and educational organization. Founded in 1979, and

with over 2650 professionally qualified members devoted to the understanding and treatment of

gender dysphoria, WPATH’s mission is to promote evidence-based care, education, research,

advocacy, public policy, and respect in transgender health worldwide. As an educational

professional organization, WPATH aims to further the understanding and treatment of gender

dysphoria by professionals in medicine, psychology, law, social work, counseling,

psychotherapy, sociology, speech and voice therapy, and other related fields. Among other

educational projects, WPATH publishes the leading clinical guidance on gender dysphoria

treatment.74 Currently in its seventh edition, WPATH’s Standards of Care is the most

widespread peer reviewed treatment protocol for treating gender dysphoria and related

conditions. WPATH has been recognized by the AAP, the American Medical Association, the

American Psychological Association, and many other medical specialty groups as the home of

the world’s leading experts in these conditions. Federal Courts of Appeal and federal and state

administrative agencies regularly cite the WPATH Standards of Care in cases challenging access

barriers to healthcare.



74
     WPATH Standards of Care, supra note 31.


                                                 28
